             Case 1:20-cv-10476-FDS Document 19 Filed 07/23/20 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
DENNIS BLANCHETTE,                         )
                                           )
            Plaintiff,                     )
                                           ) Civil Action No.
            v.                             ) 20-10476-FDS
                                           )
KONSTANTIN TRETYAKOV,                      )
                                           )
            Defendant.                     )
__________________________________________)

                   MEMORANDUM AND ORDER ON MOTION TO DISMISS

SAYLOR, C.J.

         This is a civil lawsuit arising arising out of a state-court criminal proceeding. Plaintiff

Dennis Blanchette, who is proceeding pro se, is a Massachusetts citizen who was prosecuted in

the Lowell District Court for driving with a suspended license.1

         On March 18, 2020, Blanchette filed this lawsuit against defendant Konstantin

Tretyakov, the assistant district attorney who prosecuted the case against him, under 42 U.S.C. §

1983. Although the complaint asserts violations of multiple rights, the central claim appears to

be based on a violation of Blanchette’s perceived right to “freely travel in any mode of

conveyance of [his] choosing.” The complaint names Tretyakov in both his official and

individual capacity.

         Tretyakov has filed a motion to dismiss the complaint against him for insufficient service

of process, failure to state a claim upon which relief can be granted, and lack of subject-matter

jurisdiction. For the following reasons, the motion will be granted.


         1
            It is unclear whether he faced charges for the substantive offense of driving with a suspended license or
for failing to pay a fine in connection with that offense. The specifics of the state-court proceeding are immaterial at
this stage.
             Case 1:20-cv-10476-FDS Document 19 Filed 07/23/20 Page 2 of 8



I.       Background

         Unless otherwise noted, the following facts are as alleged in the complaint.

         Dennis Blanchette is a Massachusetts resident. (Compl. at 2).

         Konstantin Tretyakov is an assistant district attorney for Middlesex County in the

Commonwealth of Massachusetts. (Id.).

         The relevant factual allegations appear to arise out of Commonwealth v. Blanchette,

1911-CR-4047, a proceeding in the Lowell District Court in late 2019. (Compl. at 6; Mot. to

Dis. Ex. A, “Criminal Docket”). Although not specified in the complaint, Blanchette apparently

faced criminal charges for driving with a suspended license.2

         The complaint alleges that between September 2019 and December 2019, Tretyakov “as

man and acting under color of law as Assistant District Attorney, [] maliciously prosecuted

[Blanchette] for having exercised [his] inherent right to freely travel in any mode of conveyance

of [his] choosing.” (Compl. at 4).

         It alleges that Tretyakov “chose to continue to offer the dismissal of charges against

[Blanchette] contingent upon [him] paying $100/One Hundred Dollars [sic].” (Id.). Blanchette

allegedly “counter-offered to pay his suggested extortion, [and] tendered a $1.00/One Dollar

Federal Reserve Note [sic], which [Tretyakov] refused.” (Id.).

         According to the complaint, Blanchette’s “unalienable right of liberty to travel freely in

any mode of conveyance of [his] choosing, inherently resides in [his] body, and such malicious

prosecution and extortion deprived [him] of such right.” (Id.). It alleges that this prosecution



         2
           The Lowell District Court docket in that case is titled “License Suspended, OP MV with c90 § 23.” See
Commonwealth v. Blanchette, 1911-CR-4047; see also (Mot. to Dis. Ex. A, Criminal Docket). Otherwise, however,
the facts of this underlying case have not been clarified by the parties and are not relevant to the disposition of this
motion.
                                                           2
             Case 1:20-cv-10476-FDS Document 19 Filed 07/23/20 Page 3 of 8



has caused him “immeasurable harm and/or injury, having unnecessarily suffered a myriad of

emotional distresses.” (Id.). These “emotional distresses” include “shock, fear, embarrassment,

anger, frustration, anxiety, nervousness, paranoia, sleeplessness, headaches, loss of appetite and

overall loss of the enjoyment of life[.]” (Id. at 5).

         On March 19, 2020, Blanchette filed a complaint asserting claims against Tretyakov, in

his individual and official capacities, under 18 U.S.C. § 1983. (Id. at 2–3). Specifically, it

alleges that Tretyakov violated his federal constitutional right to travel, “the Constitution of and

for the United States of America, Bills of Rights, Amendment Articles 4, 5, 8, 9, 10, 14,” 42

U.S.C. § 1981(a), and 42 U.S.C. § 1985(3). (Id. at 3). It seeks “actual/or punitive damages in

the amount of $2,000,000.00/Two Million Dollars [sic], in compensative relief for the harm

and/or injury from a myriad of emotional distresses [he] suffered[.]” (Id. at 5).

         Tretyakov has moved to dismiss the complaint for lack of subject-matter jurisdiction

under Fed. R. Civ. P. 12(b)(1), insufficient service of process under Fed. R. Civ. P. 12(b)(5), and

failure to state a claim under Fed. R. Civ. P. 12(b)(6).3

II.      Legal Standard

         On a motion to dismiss for lack of subject-matter jurisdiction, “the party invoking the

jurisdiction of a federal court carries the burden of proving its existence.” Murphy v. United

States, 45 F.3d 520, 522 (1st Cir. 1995) (quoting Taber Partners, I v. Merit Builders, Inc., 987

F.2d 57, 60 (1st Cir. 1993)). As with other motions to dismiss, when ruling on such a motion the

court “must credit the plaintiff's well-[pleaded] factual allegations and draw all reasonable

inferences in the plaintiff's favor.” Merlonghi v. United States, 620 F.3d 50, 54 (1st Cir. 2010).


         3
          Defendant’s motion to dismiss characterizes these grounds as “Fed. R. Civ. P. 12 (b)(2), (4), (5), and (6).”
(Mot. to Dis. at 1).
                                                          3
          Case 1:20-cv-10476-FDS Document 19 Filed 07/23/20 Page 4 of 8



See also Ruiz v. Bally Total Fitness Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007) (noting that on a

motion to dismiss the court “must assume the truth of all well-plead[ed] facts and

give . . . plaintiff the benefit of all reasonable inferences therefrom.”) (citing Rogan v. Menino,

175 F.3d 75, 77 (1st Cir. 1999)).

       A document filed by a pro se party “is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)) (internal quotation marks omitted); see also Fed. R. Civ. P. 8(e) (“Pleadings

must be construed so as to do justice.”). However, while pro se complaints are accorded an

“extra degree of solicitude,” Rodi v. Ventetuolo, 941 F.2d 22, 23 (1st Cir. 1991), they still must

“set forth factual allegations, either direct or inferential, respecting each material element

necessary to sustain recovery under some actionable legal theory.” Gooley v. Mobil Oil Corp.,

851 F.2d 513, 515 (1st Cir. 1998).

III.   Analysis

       For the reasons set forth below, the court lacks subject-matter jurisdiction over this

matter, and the case will therefore be dismissed.

       A.      Claim Against Tretyakov in His Official Capacity

       “As a general matter, states are immune under the Eleventh Amendment from private suit

in the federal courts, absent their consent.” Wojcik v. Massachusetts State Lottery Comm'n, 300

F.3d 92, 99 (1st Cir. 2002) (internal quotations omitted). See also Seminole Tribe of Florida v.

Florida, 517 U.S. 44, 54 (1996); Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985) (unless a

State has “waived its Eleventh Amendment immunity or Congress has overridden it, . . . a State

cannot be sued directly in its own name regardless of the relief sought.”). The Eleventh

                                                    4
            Case 1:20-cv-10476-FDS Document 19 Filed 07/23/20 Page 5 of 8



Amendment has two exceptions: “First, Congress may abrogate a State’s immunity by expressly

authorizing such a suit pursuant to a valid exercise of power. Second, a State may waive its

sovereign immunity by consenting to be sued in federal court.” Maysonet-Robles v. Cabrero,

323 F.3d 43, 49 (1st Cir. 2003) (internal citations omitted). Eleventh Amendment immunity is

jurisdictional in nature, and “absent waiver, neither a State nor its agencies acting under its

control may be subject to suit in federal court.” Puerto Rico Aqueduct & Sewer Auth. v. Metcalf

& Eddy, Inc., 506 U.S. 139, 144 (1993).

        For purposes of sovereign immunity, suits for damages against state officials in their

official capacities generally constitute suits against the state itself. Hafer v. Melo, 502 U.S. 21,

25 (1991) (“[O]fficial-capacity suits ‘generally represent only another way of pleading an action

against an entity of which an officer is an agent.’ Suits against state officials in their official

capacity therefore should be treated as suits against the State.”) (citation omitted) (quoting

Kentucky v. Graham, 473 U.S. 159, 165-66 (1985)). Accordingly, the suit against defendant in

his official capacity is, for the purposes of sovereign immunity, a suit for damages against the

Commonwealth of Massachusetts. See also Tyler v. Massachusetts, 981 F. Supp. 2d 92, 95 (D.

Mass. 2013) (“[A] plaintiff may not resort to the expedient of simply naming a state official as a

defendant as a means of circumventing the Eleventh Amendment.”).

        Neither of the exceptions to sovereign immunity apply here. First, there has been no

waiver of sovereign immunity by the Commonwealth. Waivers must be “express,” Limar

Shipping Ltd. v. United States, 324 F.3d 1, 6 (1st Cir. 2003), and there is nothing, express or

otherwise, resembling such a waiver here.4 Second, it is well-settled law that the “enactment of


        4
          Plaintiff incorrectly contends that the Massachusetts Tort Claims Act, Mass. Gen. Laws ch. 258, § 9,
provides such a waiver. See Caisse v. DuBois, 346 F.3d 213, 218 (1st Cir. 2003) (“By enacting the Massachusetts
Tort Claims Act, the Commonwealth has not waived its Eleventh Amendment immunity to suit in federal court.”);
                                                       5
           Case 1:20-cv-10476-FDS Document 19 Filed 07/23/20 Page 6 of 8



§ 1983 did not abrogate the Eleventh Amendment immunity of the states.” Colon-Rivera v.

Puerto Rico Dept. of Social Services, 736 F.2d 804, 806 n.2 (1st Cir. 1984) (interpreting the

Supreme Court’s decision in Quern v. Jordan, 440 U.S. 332, 341 (1979)); see also Will v.

Michigan Dep't of State Police, 491 U.S. 58, 71 (1989) (neither state nor its officials are

“persons” for purposes of § 1983).

        Accordingly, the claim against Tretyakov in his official capacity will be dismissed for

lack of subject-matter jurisdiction.

        B.       Claim Against Tretyakov in His Individual Capacity

        Prosecutors are absolutely immune from suit for any actions they may have taken “in

initiating a prosecution and in presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409,

431 (1976). This absolute immunity extends to actions outside the courtroom that are within the

prosecutor’s function as an advocate. Id.; Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993).

Absolute immunity for prosecutors is necessary to protect the judicial process. Burns v. Reed,

500 U.S. 478, 485 (1991); Imbler, 424 U.S. at 422–23. Without such protection, “harassment by

unfounded litigation would cause a deflection of the prosecutor’s energies from his public duties,

and the possibility that he would shade his decisions instead of exercising the independence of

judgment required by his public trust.” Burns, 500 U.S. at 485 (quoting Imbler, 424 U.S. at

423).

        In Imbler, the plaintiff brought a civil-rights action pursuant to 42 U.S.C. § 1983 alleging

that the prosecutor-defendant intentionally allowed a witness to give false testimony, which led

to the plaintiff’s indictment. Id. at 410–17. The Supreme Court held that a state prosecutor had



cf. College Savings Bank v. Florida Prepaid Postsecondary Ed. Expense Bd., 527 U.S. 666, 680 (1999) (holding that
sovereign immunity may be waived only if a state legislature makes “clear declaration” of waiver).
                                                       6
             Case 1:20-cv-10476-FDS Document 19 Filed 07/23/20 Page 7 of 8



absolute immunity for the initiation and pursuit of a criminal prosecution. Id. at 427–31. The

Court noted that at common law prosecutors were immune from such suits, and held that that the

interests supporting the common-law immunity were equally applicable to suits under § 1983.

Id. at 421-24, 426 n.23. See also Yaselli v. Goff, 12 F.2d 396, 407 (2d Cir. 1926) (prosecutor

immune from liability for claim that he procured plaintiff’s indictment by the willful introduction

of false and misleading evidence), aff’d, 275 U.S. 503 (1927).

         Accordingly, it is well-settled that where a plaintiff’s claims are based on the defendant’s

role as an advocate in initiating or executing a prosecution, they cannot be the basis for a civil-

rights action. For purposes of absolute immunity, it does not matter whether the defendant’s

actions were malicious or taken in bad faith. See Burns, 500 U.S. at 489–90 (prosecutor enjoyed

absolute immunity for making false or defamatory statements, or for eliciting false and

defamatory testimony from witnesses, in judicial proceeding); Imbler, 424 U.S. at 430–31

(prosecutor entitled to absolute immunity for knowing use of false evidence at trial and for

suppression of exculpatory evidence); Reid v. State of New Hampshire, 56 F.3d 332, 336–38 (1st

Cir. 1995) (prosecutors entitled to absolute immunity for knowing suppression and delayed

disclosure of exculpatory evidence and for misleading the court to conceal their conduct).

         Here, there is no question that the acts complained of were undertaken by Tretyakov in

the course of his role as an advocate for the state. Whether the complaint is based on the

bringing of charges against Blanchette or the actual handling of the case, he is entitled to the

protections of absolute immunity. See Buckley, 509 U.S. at 273. Accordingly, this court lacks

jurisdiction to hear the claim against defendant in his individual capacity.5


         5
          Defendant also contends that service was inadequate and that the complaint fails to state a claim. Because
subject-matter jurisdiction goes directly to the court’s authority to hear the claim, “when [a] motion [to dismiss] is
based on more than one ground, the cases are legion stating that the district court should consider the Rule 12(b)(1)
                                                          7
           Case 1:20-cv-10476-FDS Document 19 Filed 07/23/20 Page 8 of 8



IV.      Conclusion

         For the foregoing reasons, this court is without subject-matter jurisdiction over this

proceeding, and accordingly the motion to dismiss is GRANTED.

So Ordered.


                                                               /s/ F. Dennis Saylor IV_
                                                               F. Dennis Saylor IV
Dated: July 23, 2020                                           Chief Judge, United States District Court




challenge first . . . .” 5B C. Wright & A. Miller, Federal Practice and Procedure § 1350 (3d ed. 2020) (citing, inter
alia, Steel Co. v. Citizens for a Better Environment, 523 U.S. 83 (1998); Deniz v. Municipality of Guaynabo, 285
F.3d 142, 149 (1st Cir. 2002). Accordingly, this memorandum and order does not address those additional
arguments.
                                                          8
